Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the Applicant’s Request for Continued Examination filed on 05/17/2022. Claims 1, 3, 5-6, 8-10, 13, 15-17, 19, and 20 have been amended, claims 7, 14, and 18 have been canceled, and new claims 21-23 have been added. Claims 1-6, 8-13, 15-17, and 19-23 are pending in this application. The Applicant’s arguments regarding the claims have been fully considered with the results that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 10, 12, 13, 17, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Harvey (US Pub 2006/0190575).

Regarding claims 1, 10, and 17, Kumar discloses a method comprising: receiving, by a computing device, a service request for a first network device of a plurality of network devices, wherein the service request comprises a device serial number of the first network device or a media access control (MAC) address of the first network device (column 4, line 65 to column 5, line 16); and 
sending, by the computing device and to each of the plurality of network devices, one or more configuration messages (column 4, line 65 to column 5, line 16; The multiple sessions is interpreted as the plurality of messages).
Kumar does not explicitly teach the service request comprises a device serial number of the first network device or a media access control (MAC) address wherein the one or more configuration messages comprise an Extensible Markup Language (XML) formatted document, wherein the XML-formatted document comprises the device serial number of the first network device or the MAC address of the first network device, and wherein the one or more configuration messages, sent to the first network device, are identifiable by the first network device based on the XML-formatted document comprising the device serial number of the first network device or the MAC address of the first network device.  
In an analogous art, Harvey teaches the service request comprises a device serial number of the first network device or a media access control (MAC) address (0049) The device 114 is preprogrammed with or discovers a token that uniquely identifies itself, e.g., a router hostname or MAC address, the device 114 establishes a connection to Configuration Server 116. The device 114 identifies itself, using the token, to the server and requests the configuration information that is held in Directory 110 for the device; also Fig. 8A;
 wherein the one or more configuration messages comprise an Extensible Markup Language (XML) formatted document (0016, 0031, 0059, 0061, 0131), and Figs. 8A, 8B,
 wherein the XML-formatted document comprises the device serial number of the first network device or the MAC address of the first network device (0049, 0075), and 
wherein the one or more configuration messages, sent to the first network device (0016, 0122, 0125) configuration information is in XML format received by the device’s configuration agent, Fig. 2, 
are identifiable by the first network device based on the XML-formatted document comprising the device serial number of the first network device or the MAC address of the first network device (0049, 0075, 0077).  
At the time the invention, it would have been obvious for one of ordinary skill in the art to add the MAC address of the first network device, the configuration messages comprise an XML formatted document, and the XML document comprising the MAC address of the first network device, as taught by Harvey, to the device provisioning method taught by Kumar. The motivation is to automatically, reliably, and remotely provision a network device.

Regarding claims 4 and 12, Kumar-Harvey discloses a method of claim 1, wherein the receiving the service request for the first network device comprises receiving the service request from a web portal (0087, 0093, 0104).  

Regarding claims 5 and 13, Kumar-Harvey discloses a method of claim 1, wherein the one or more configuration messages comprise information signaling the first network device to enable an Ethernet data port of the first network device (0150-152) Tables 13 and 14 show interface ethernet configuration.  

Regarding claim 21, Kumar-Harvey teaches a method of claim 1, further comprising: determining information associated with at least one of hardware of the first network device or software of the first network device; and generating, based on the determined information, the one or more configuration messages (Fig. 5) ethernet hardware current configuration.  

Claims 2 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Harvey (US Pub 2006/0190575), in further view of Jibbe (US Pub 2004/0006612).

Regarding claims 2 and 11, Kumar-Harvey does not disclose a method of claim 1 or 10, further comprising: receiving, by the computing device, device certification information relating to the first network device; and verifying, by the computing device and based on the device certification information, that the first network device is a certified device.
In an analogous art, Jibbe teaches a method of claim 1, further comprising: receiving, by the computing device, device certification information relating to the first network device; and verifying, by the computing device and based on the device certification information, that the first network device is a certified device (0062).
At the time the invention, it would have been obvious for one of ordinary skill in the art to add the device certification, as taught by Jibbe, to the device provisioning method disclosed by Kumar-Harvey. The motivation would have been to ensure the device is authorized to access the network.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Harvey (US Pub 2006/0190575), in further view of Roe (US Pub 2004/0054771).

Regarding claim 3, Kumar-Harvey does not explicitly teach a method of claim 1, wherein the service request comprises another XML formatted document. 
In analogous art, Roe teaches a method of claim 1, wherein the service request comprises another XML formatted document (0023, 0040).
At the time the invention, it would have been obvious for one of ordinary skill in the art to add the service request comprises another XML formatted document, as taught by Roe, to the device provisioning method disclosed by Kumar-Harvey. The motivation would have been to allow a user to input device information on a web page.

Claims 6, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Harvey (US Pub 2006/0190575), in further view of Liming (US Pub 2002/0055924).

Regarding claim 6, Kumar-Harvey does not teach a method of claim 1, wherein the one or more configuration messages further comprise configurations for emergency alerts that are based on one or more of a state code or a county code associated with the first network device.  
In an analogous art, Liming teaches a method of claim 1, wherein the one or more configuration messages further comprise configurations for emergency alerts that are based on one or more of a state code or a county code associated with the first network device (0123, 0203).  
At the time the invention, it would have been obvious for one of ordinary skill in the art to add the regional alerts, as taught by Liming, to the device provisioning method disclosed by Kumar-Harvey. The motivation would have been to provide quick find capability for emergency services, such as local police stations, hospitals, and fire departments, as well as a means for locating and interacting with nearby mobile emergency units such as patrol cars.

Regarding claim 22 and 23, Kumar-Harvey does not teach a method of claim 1, wherein the one or more configuration messages further comprise information that enables one or more of: one or more interactive services at first network device; or channel lineups at the first network device.  
In an analogous art, Liming teaches a method of claim 1, wherein the one or more configuration messages further comprise information that enables one or more of: one or more interactive services at first network device; or channel lineups at the first network device (0123, 135, 0141).  
At the time the invention, it would have been obvious for one of ordinary skill in the art to add the interactive services and channel lineup, as taught by Liming, to the device provisioning method disclosed by Kumar-Harvey. The motivation would have been to provide interactive services and effective distribution of content.

Claims 8, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Harvey (US Pub 2006/0190575), in further view of Revital (US Pub 2005/0212504).

Regarding claims 8, 15, and 19, Kumar-Harvey does not teach a method of claim 1, wherein sending the one or more configuration messages comprises sending the one or more configuration messages via a Data Over Cable Service Interface Specification Set-top Gateway (DSG) Broadcast Tunnel.  
In an analogous art, Revital teaches a method of claim 1, wherein sending the one or more configuration messages comprises sending the one or more configuration messages via a Data Over Cable Service Interface Specification Set-top Gateway (DSG) Broadcast Tunnel (0060).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to add the DSG protocol, as taught by Revital, to the device provisioning, as taught by Kumar. The motivation would have been to use a widely used protocol to ensure that it would work across most devices.

Claims 9, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Harvey (US Pub 2006/0190575), in further view of Verbestel (US Pub 2005/0198126).

Regarding claims 9, 16, and 20, Kumar-Harvey does not teach a method of claim 1, wherein sending the one or more configuration messages comprises sending the one or more configuration messages via uni-directional multicast messaging.
	In an analogous art, Verbestel teaches a method of claim 1, wherein sending the one or more configuration messages comprises sending the one or more configuration messages via uni-directional multicast messaging (0012).
	At the time the invention was made. It would have been obvious to one of ordinary skill in the art to add uni-directional multicast messaging, as taught by Verbestel, to the device provisioning, as taught by Kumar-Harvey. The motivation would have been to authorize many device at one time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421